46 So. 2d 847 (1950)
Leron WYATT
v.
STATE.
2 Div. 280.
Supreme Court of Alabama.
April 6, 1950.
Rehearing Denied June 30, 1950.
Jas. A. McCollum, of Tuscaloosa, for petitioner.
A. A. Carmichael, Atty. Gen., and L. E. Barton, Asst. Atty. Gen., opposed.
LIVINGSTON, Justice.
This is a petition for certiorari to the Court of Appeals filed by Leron Wyatt to review and revise the judgment and decision of that Court in the case of Wyatt v. State, 46 So. 2d 837.
We have examined the petition in connection with the opinion of the Court of Appeals and are of the opinion the petition is without merit.
Writ denied.
BROWN, LAWSON and SIMPSON, JJ., concur.